Citation Nr: 0841590	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-25 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peptic ulcer disease.  


REPRESENTATION

Veteran represented by:	Sean Ravin, Esquire 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1973 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Houston, Texas. 

In October 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

In a decision in December 2007, the Board denied the claim of 
service connection for peptic ulcer disease.  The veteran 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2008, the Court granted a Joint Motion for Partial 
Remand by the parties, the Secretary of VA and the veteran, 
who is represented by counsel, and vacated and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As the record documents the veteran's gastrointestinal 
complaints during service, which may be associated with the 
currently diagnosed peptic ulcer disease, a VA medical 
examination and medical opinion is needed to decide the 
claim. 



Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine whether it is at least as 
likely as not that the veteran's 
currently diagnosed peptic ulcer 
disease is related to the 
gastrointestinal complaints noted 
during service.

The claims folder must be made 
available to the examiner for review. 

The relevant facts are summarized 
below. 

The service treatment records show that 
in September 1973 the veteran 
complained of a stomach problem, and he 
was given Mylanta.  There was no 
diagnosis.  In October 1975, the 
veteran complained of stomach cramps of 
three weeks' duration.  The assessment 
was functional bowel syndrome.  On 
separation examination, there was no 
complaint, finding, or history of 
peptic ulcer disease or other 
gastrointestinal abnormality, and the 
abdominal and visceral examination was 
normal. 

After service, VA records disclose that 
in January 2001 an esophagodudenoscopy 
revealed antral erosions with a large 
fold in the prepyloric region and the 
diagnosis was peptic ulcer disease.  In 
June 2002, it was noted that the 
veteran had complained of epigastric 
pain "for years" but nothing had been 
found.  In October 2007, the veteran 
testified that since service he has 
lived with constant stomach pain. 

In formulating the medical opinion, the 
gastroenterologist is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility," rather it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as to 
find against causation. 

2. After the development requested has 
been completed, adjudicate the claim, 
considering the additional evidence 
submitted by the veteran in November 2008.  
If the benefit sought on appeal remains 
denied, furnished the veteran and his 
attorney a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


